CORCORAN, Judge,
specially concurring:
I concur in the result reached by the majority. I disagree, however, with the holding that both A.R.S. §§ 12-542 and -564(A) are applicable to the appellants’ claim. I believe that under Kenyon v. Hammer, 142 Ariz. 69, 688 P.2d 961 (1984), A.R.S. § 12-564(A) exclusively governs this medical malpractice claim. Id. at 72, 688 P.2d at 964. Our supreme court’s rationale for its decision in Kenyon is sound and should be followed in this case:
A.R.S. § 12-564 is part of the malpractice legislation enacted by the state legislature in 1976 in response to a perceived malpractice crisis____ [I]t was intended by the' legislature as a remedial act in response to the difficulties which the medical profession was experiencing in obtaining malpractice insurance____ We can conceive of no reason why the legislature would have intended such a remedial measure to apply to malpractice claims where there had been injury, but not to malpractice claims where there *594had been death. It is true that § 12-564 states that it applies to actions for “injury” and does not mention wrongful death claims. However, that statute is a part of Title 12, Chapter 5.1, entitled “Actions Relating To Health Care.” The first statute in the chapter, A.R.S. § 12-561, contains definitions applicable to the entire chapter and provides that a “ ‘cause of action for medical malpractice’ means an action for injury or death against a licensed health care provider____” Thus, the word “injury” used in § 12-564(A) with regard to the limitation period for “medical malpractice” actions includes “death” as an “injury.”

Id.

The date of Mr. James’ injury was either July or August of 1978—the time when he first knew or should have known of his doctor’s alleged malpractice. See id. at 72-76, 87, 688 P.2d at 964-68, 979. The three-year limitations period in A.R.S. § 12-564(A) began to run from this date, and therefore, the complaint in this action, filed on November 1, 1983, was time barred.
Our legislature has recently repealed A.R.S. § 12-564 and amended A.R.S. § 12-542 to provide a two-year statute of limitations “[f]or injuries done to the person of another including causes of action for medical malpractice as defined in § 12-561.” See Laws 1985, ch. 84, §§ 1, 3. A “cause of action for medical malpractice” as defined in A.R.S. § 12-561(2) includes actions “for injury or death.” Consequently, this issue involving the exclusive applicability of A.R.S. § 12-564(A) has been rendered moot by our legislature for future medical malpractice actions. I believe, however, that the correct disposition of the instant case requires adherence to our supreme court’s holding in Kenyon.